Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin” in claim 13 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The scope of the term “thin" becomes unclear because the carbon-based film may appear thin to a person of ordinary skill in the art but may look thick to another. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2003/0129379 to Yao et al. (hereinafter “Yao”).
Yao discloses a composite material comprising multiple layers constructed in the following order: a metal substrate 5, an adhesive layer 6, a porous polyimide layer 1, a dense polyimide layer 4, and a circuit layer 7 as shown in figure 6.  
The porous polyimide layer has pores with a porosity of from 30 to 80% and a thickness of 85 µm (paragraphs 88 and 180).  The porosity and thickness are within the ranges disclosed in the specification of the claimed invention.   A thermal conductivity of 0.3 W/(m.K) or less and a volumetric specific heat of 1200 KJ/(m3.K) or less would inherently be present as like material has like property. 

As to claim 2, Yao does not explicitly disclose the composite material having a gas adsorption area per unit projected area on the top surface of the composite material of 20 m2/m2 or less.  However, it appears that the composite material meets all structural limitations and chemistry required by the claims.   
The composite material comprises multiple layers constructed in the following order: a metal substrate 5, an adhesive layer 6, a porous polyimide layer 1, a dense polyimide layer 4, and a circuit layer 7 as shown in figure 6.  
The porous polyimide layer has pores with a porosity of from 30 to 80% and a thickness of 85 µm (paragraphs 88 and 180).  The porosity and thickness are within the ranges disclosed in the specification of the claimed invention.   A thermal conductivity of 0.3 W/(m.K) or less and a volumetric specific heat of 1200 KJ/(m3.K) or less would inherently be present as like material has like property. 
The dense polyimide layer has a smooth surface with a thickness ranging from 0.2 to 5 µm, preferably 2.1 µm (paragraphs 46, 94 and 183).  This is within the 
As such, the examiner takes the position that a gas adsorption area per unit projected area on the top surface of the composite material of 20 m2/m2 or less would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claims 3, 4, 14 and 15, the porous polyimide layer has pores with a porosity of from 30 to 80% and a thickness of 85 µm (paragraphs 88 and 180).  The porosity and thickness are within the ranges disclosed in the specification of the claimed invention.   A thermal conductivity of 0.3 W/(m.K) or less and a volumetric specific heat of 1200 KJ/(m3.K) or less would inherently be present as like material has like property. 
	 



    PNG
    media_image1.png
    61
    439
    media_image1.png
    Greyscale


As to claim 8, the dense layer has a smooth surface with a thickness ranging from 0.2 to 5 µm, preferably 2.1 µm (paragraphs 46, 94 and 183).  
As to claims 10 and 11, as the porous layer and the dense layer are made of polyimide, a thermal decomposition temperature of 350oC or higher would be present as like material has like property.  

Claims 1-8, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0303520 to Miyauchi et al. (hereinafter “Miyauchi”).
Miyauchi discloses a lamination film comprising a substrate 105, an elastic layer 104, a porous resin layer 103, and a releasing layer 101 as shown in figure 1. 
The porous resin layer is made of polyimide resin, having a thermal conductivity of 0.03 to 0.1 W/mK and a porosity of not less than 80% (paragraphs 45-47).  A volumetric specific heat of 1200 KJ/(m3.K) would inherently be present as like material has like property.  

As to claim 2, Miyachi does not explicitly disclose the lamination film having a gas adsorption area per unit projected area on the top surface of the lamination film of 20 m2/m2 or less.  However, it appears that the lamination film meets all structural limitations and chemistry required by the claims.   
The lamination film comprises a substrate 105, an elastic layer 104, a porous resin layer 103, and a releasing layer 101 as shown in figure 1. 
The porous resin layer is made of polyimide resin, having a thermal conductivity of 0.03 to 0.1 W/mK and a porosity of not less than 80% (paragraphs 45-47).  A volumetric specific heat of 1200 KJ/(m3.K) would inherently be present as like material has like property.  
The releasing layer is made of a fluororesin, having a thickness of 1 to 10 µm (paragraphs 73 and 74).  The releasing layer provides close pores between the porous resin layer and the releasing layer (figures 1 and 10). The lamination film has a surface roughness Rz of 0.5 µm (paragraph 201).  In view of the methodology of measurement of a roughness profile, Rz averages the highest peaks and the lowest 
Therefore, the examiner takes the position that a gas adsorption area per unit projected area on the top surface of the lamination film of 20 m2/m2 or less would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	 
As to claim 5, the porous layer has a thickness of 125 µm within the range disclosed in the specification of the claimed invention (example 3).  Therefore, a thickness in the range set forth below would be present. 


    PNG
    media_image1.png
    61
    439
    media_image1.png
    Greyscale


As to claim 7, the lamination film has a surface roughness Rz of 0.5 µm (paragraph 201).  In view of the methodology of measurement of a roughness profile, Rz averages the highest peaks and the lowest valleys while Ra averages all the peaks and valleys of the roughness profile.  Rz is thus greater than Ra.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the surface roughness Ra will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the surface roughness Ra is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the surface roughness Ra in the range instantly claimed motivated by the desire to provide the lamination film having excellent surface quality, thereby obtaining a high-quality fixed image.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 14 and 15, the porous resin layer has pores with a porosity of 80% or greater (paragraphs 45-47).  

Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0104626 to Tomita et al. (hereinafter “Tomita”).
Tomita discloses that a heat insulating structure for an internal combustion engine comprises an aluminum alloy substrate and a heat insulting film provided on the substrate (paragraph 81).  
The heat insulating film comprises a matrix and plurality of porous plate-shaped fillers dispersed therein (figure 3).  The matrix comprises silicone resin, polyamide resin or polyimide resin (paragraph 40).  The porous plate-shaped fillers are arranged in a layered state and thus present at or near upper and lower surfaces of the matrix (paragraph 39).  The porous plate-shaped fillers comprise nanopores with an average pore size ranging from 10 to 500 nm (paragraph 23).  Each porous plat-shaped filler is equated to the pore of the matrix.  The heat insulating film has a thickness, thermal conductivity and heat capacity within the claimed ranges (table 2).  In particular, the heat insulating film has a heat capacity of 500 kJ/(m3.K) or less (paragraph 44).  
A dense surface layer is further provided on the heat insulating film and has a porosity of 0.01 to 3% or less and a thickness of 10 nm to 100 µm (paragraphs 60 and 66).  The dense surface layer has a porosity within the range set out in Applicant’s disclosure; therefore, it is not seen that a surface roughness of 1.5 µm or less would not be present because the surface roughness is dictated by the porosity.  
As to claim 2, Tomita does not explicitly disclose the heat insulating structure having a gas adsorption area per unit projected area on the top surface of the heat 2/m2 or less.  However, it appears that the heat insulating structure meets all structural limitations and chemistry required by the claims.   
The heat insulating structure for an internal combustion engine comprises an aluminum alloy substrate and a heat insulting film provided on the substrate (paragraph 81).  
The heat insulating film comprises a matrix and plurality of porous plate-shaped fillers dispersed therein (figure 3).  The matrix comprises silicone resin, polyamide resin or polyimide resin (paragraph 40).  The porous plate-shaped fillers are arranged in a layered state and thus present at or near upper and lower surfaces of the matrix (paragraph 39).  The porous plate-shaped fillers comprise nanopores with an average pore size ranging from 10 to 500 nm (paragraph 23).  Each porous plat-shaped filler is equated to the pore of the matrix.  The heat insulating film has a thickness, thermal conductivity and heat capacity within the claimed ranges (table 2).  In particular, the heat insulating film has a heat capacity of 500 kJ/(m3.K) or less (paragraph 44).  
A dense surface layer is further provided on the heat insulating film and has a porosity of 0.01 to 3% or less and a thickness of 10 nm to 100 µm (paragraphs 60 and 66).  The dense surface layer has a porosity within the range set out in Applicant’s disclosure; therefore, it is not seen that a surface roughness of 1.5 µm or less would not be present because the surface roughness is dictated by the porosity.  
Therefore, the examiner takes the position that a gas adsorption area per unit projected area on the top surface of the heat insulating structure of 20 m2/m2 or less would be present as like material has like property.  This is in line with In re Best, 
As to claims 3 and 4, the heat insulating film has a thermal conductivity of 0.5 W/(m.K) or less and a volumetric specific heat of 500 KJ/(m3.K) or less (paragraphs 44 and 45). Tomita does not explicitly disclose the heat insulating film having a thermal conductivity of 0.1 W/(m.K) or less.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thermal conductivity will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the thermal conductivity is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the thermal conductivity in the range instantly claimed motivated by In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 5, the heat insulating film has a thickness of 100 µm within the range disclosed in the specification of the claimed invention (table 2).  Therefore, a thickness in the range set forth below would be present. 


    PNG
    media_image1.png
    61
    439
    media_image1.png
    Greyscale


As to claim 8, the dense surface layer has a thickness ranging from 10 nm to 100 µm (paragraph 66).  Tomita does not explicitly disclose the dense surface layer having a thickness ranging from 1 to 10 µm.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the thickness is critical or provides unexpected results.  
In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 9 and 11, the heat insulating structure further comprises a buffer bonding layer disposed between the heat insulating film and the dense surface layer (paragraph 68).  The buffer bonding layer reads on the claimed second layer whereas the dense surface layer reads on the claimed third layer.  The buffer bonding layer is thinner than the heat insulating film (paragraph 68).  The buffer bonding layer can be made of the same material as the heat insulating film (paragraph 69).  In other words, the buffer bonding layer and the heat insulating film, each can include polyimide as a matrix material.  The dense surface layer arranged on the buffer bonding layer is made of silica and thus equated to the claimed third layer. A thermal decomposition temperature of 500oC or higher would be present as like material has like property.  
As to claims 10 and 12, the heat insulating film and the dense surface layer are provided on an internal wall of an engine combustion chamber (paragraph 66).  The dense surface layer is equated to the claimed second layer.  Therefore, the examiner takes the position that the heat insulating film and the dense surface layer each would have a thermal decomposition temperature of 350oC or higher to allow an effective and efficient operation.  Additionally, the dense surface layer is formed of silica and thus has a thermal decomposition temperature of 500oC or higher as like material has like property (paragraph 61).   The heat insulating film is obtained oC of a coating composition comprising polysiloxane and porous plate-shaped fillers (paragraphs 95 and 96).  This is a clear indication that the heat insulating film would have a thermal decomposition temperature of not less than 500oC.  
As to claims 14 and 15, the heat insulating film has a porosity of 10 to 99% (paragraph 42).  Tomika does not explicitly disclose the heat insulating film having a porosity of 50% or greater. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the porosity will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the porosity is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the heat insulating film having a porosity in the range instantly claimed motivated by the desire to allow improving the heat insulating performance.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita as applied to claim 1 above, and further in view of US 2013/0209692 to Massingill, JR. et al. (hereinafter “Massingill”). 
Tomita does not explicitly disclose a third layer arranged on the dense surface layer and having a thermal decomposition temperature of 500oC or higher.  There is no teaching or suggestion that the third layer is formed of an inorganic film mainly comprising silica. 
Massingill, however, discloses a coating composition for metals used in internal combustion engines includes a polysilanzane resin and one of additives that alter thermal conductivity and/or abrasion resistance.  The coating exhibits lower thermal conductivity and increased abrasion resistance (abstract).  The coating composition is heated to form a ceramic layer and its thermal decomposition temperature of 500oC or higher that would be present as like material has like property.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a coating material disclosed in Massingill on a dense surface layer of the heat insulating structure disclosed in Tomita motivated by the desire to enhance thermal insulating performance while increasing abrasion resistance.  
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita as applied to claim 1 above, and further in view of US 5,771,873 to Potter et al. (hereinafter “Potter”). 
oC or higher.  There is no teaching or suggestion that the third layer is an amorphous carbon-based film.  
Potter, however, discloses an engine component near or within the combustion chamber is coated with an amorphous hydrogenated carbon film to prevent the formation of carbonaceous deposit thereon (abstract).  A thermal decomposition temperature of 500oC or higher of the amorphous hydrogenated carbon film would be present as like material has like property.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply an amorphous hydrogenated carbon film disclosed in Potter on a dense surface layer of the heat insulating structure disclosed in Tomita motivated by the desire to prevent the formation of carbonaceous deposit on the engine component within the combustion chamber.  		





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nukada et al. (US 2019/0001644) discloses a polyimide laminated film comprising a porous polyimide layer and a non-porous polyimide layer attached to the porous polyimide layer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788